
	
		II
		110th CONGRESS
		1st Session
		S. 615
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 15, 2007
			Mr. Lautenberg (for
			 himself, Mr. Brownback,
			 Mr. Menendez, Mr. Reid, Mrs.
			 Clinton, Mr. Kennedy,
			 Mr. Dodd, Mr.
			 Lieberman, Mr. Feingold, and
			 Mr. Coleman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide the nonimmigrant spouses and
		  children of nonimmigrant aliens who perished in the September 11, 2001,
		  terrorist attacks an opportunity to adjust their status to that of an alien
		  lawfully admitted for permanent residence, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 September 11 Family Humanitarian
			 Relief and Patriotism Act.
		2.Adjustment of status for certain
			 nonimmigrant victims of terrorism
			(a)Adjustment of status
				(1)In generalThe status of any alien described in
			 subsection (b) shall be adjusted by the Secretary of Homeland Security to that
			 of an alien lawfully admitted for permanent residence, if the alien—
					(A)applies for such adjustment not later than
			 2 years after the date on which the Secretary promulgates final regulations to
			 implement this section; and
					(B)is otherwise admissible to the United
			 States for permanent residence, except in determining such admissibility the
			 grounds for inadmissibility specified in paragraphs (4), (5), (6)(A), (7)(A),
			 and (9)(B) of section 212(a) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(a)) shall not apply.
					(2)Rules in applying certain
			 provisions
					(A)In generalIn the case of an alien described in
			 subsection (b) who is applying for adjustment of status under this
			 section—
						(i)the provisions of section 241(a)(5) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1231(a)(5)) shall not apply; and
						(ii)the Secretary of Homeland Security may
			 grant the alien a waiver on the grounds of inadmissibility under subparagraphs
			 (A) and (C) of section 212(a)(9) of such Act (8 U.S.C. 1182(a)(9)).
						(B)StandardsIn granting waivers under subparagraph
			 (A)(ii), the Secretary shall use standards used in granting consent under
			 subparagraphs (A)(iii) and (C)(ii) of such section 212(a)(9).
					(3)Relationship of application to certain
			 orders
					(A)Application permittedAn alien present in the United States who
			 has been ordered excluded, deported, removed, or ordered to depart voluntarily
			 from the United States under any provision of the Immigration and Nationality Act (8 U.S.C. 1101
			 et seq.) may, notwithstanding such order, apply for adjustment of status under
			 paragraph (1).
					(B)Motion not requiredAn alien described in subparagraph (A) may
			 not be required, as a condition of submitting or granting such application, to
			 file a separate motion to reopen, reconsider, or vacate such order.
					(C)Effect of decisionIf the Secretary of Homeland Security
			 grants a request under subparagraph (A), the Secretary shall cancel the order.
			 If the Secretary renders a final administrative decision to deny the request,
			 the order shall be effective and enforceable to the same extent as if the
			 application had not been made.
					(b)Aliens eligible for adjustment of
			 statusThe benefits provided
			 by subsection (a) shall apply to any alien who—
				(1)was lawfully present in the United States
			 as a nonimmigrant alien described in section 101(a)(15) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)) on September 10, 2001;
				(2)was, on such date, the spouse, child,
			 dependent son, or dependent daughter of an alien who—
					(A)was lawfully present in the United States
			 as a nonimmigrant alien described in section 101(a)(15) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101(a)(15)) on such date; and
					(B)died as a direct result of a specified
			 terrorist activity; and
					(3)was deemed to be a beneficiary of, and by,
			 the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101
			 note).
				(c)Stay of removal; work
			 authorization
				(1)In generalThe Secretary of Homeland Security shall
			 establish, by regulation, a process by which an alien subject to a final order
			 of removal may seek a stay of such order based on the filing of an application
			 under subsection (a).
				(2)During certain proceedingsNotwithstanding any provision of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.), the Secretary of Homeland Security shall not order any
			 alien to be removed from the United States, if the alien is in removal
			 proceedings under any provision of such Act and has applied for adjustment of
			 status under subsection (a), except where the Secretary has rendered a final
			 administrative determination to deny the application.
				(3)Work authorizationThe Secretary of Homeland Security shall
			 authorize an alien who has applied for adjustment of status under subsection
			 (a) to engage in employment in the United States during the pendency of such
			 application.
				(d)Availability of administrative
			 reviewThe Secretary of
			 Homeland Security shall provide to applicants for adjustment of status under
			 subsection (a) the same right to, and procedures for, administrative review as
			 are provided to—
				(1)applicants for adjustment of status under
			 section 245 of the Immigration and Nationality
			 Act (8 U.S.C. 1255); or
				(2)aliens subject to removal proceedings under
			 section 240 of such Act (8 U.S.C. 1229a).
				3.Cancellation of removal for certain
			 immigrant victims of terrorism
			(a)In generalSubject to the provisions of the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.), other than subsections (b)(1), (d)(1), and (e) of section
			 240A of such Act (8 U.S.C. 1229b), the Secretary of Homeland Security shall,
			 under such section 240A, cancel the removal of, and adjust to the status of an
			 alien lawfully admitted for permanent residence, an alien described in
			 subsection (b), if the alien applies for such relief.
			(b)Aliens eligible for cancellation of
			 removalThe benefits provided
			 by subsection (a) shall apply to any alien who—
				(1)was, on September 10, 2001, the spouse,
			 child, dependent son, or dependent daughter of an alien who died as a direct
			 result of a specified terrorist activity; and
				(2)was deemed to be a beneficiary of, and by,
			 the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101
			 note).
				(c)Stay of removal; work
			 authorization
				(1)In generalThe Secretary of Homeland Security shall
			 provide by regulation for an alien subject to a final order of removal to seek
			 a stay of such order based on the filing of an application under subsection
			 (a).
				(2)Work authorizationThe Secretary of Homeland Security shall
			 authorize an alien who has applied for cancellation of removal under subsection
			 (a) to engage in employment in the United States during the pendency of such
			 application.
				(d)Motions To reopen removal
			 proceedings
				(1)In generalNotwithstanding any limitation imposed by
			 law on motions to reopen removal proceedings (except limitations premised on an
			 alien’s conviction of an aggravated felony (as defined in section 101(a)(43) of
			 the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(43))), any alien who has become eligible for cancellation of
			 removal as a result of the enactment of this section may file 1 motion to
			 reopen removal proceedings to apply for such relief.
				(2)Filing periodThe Secretary of Homeland Security shall
			 designate a specific time period in which all such motions to reopen are
			 required to be filed. The period shall begin not later than 60 days after the
			 date of enactment of this Act and shall extend for a period not to exceed 240
			 days.
				4.ExceptionsNotwithstanding any other provision of this
			 Act, an alien may not be provided relief under this Act if the alien is—
			(1)inadmissible under paragraph (2) or (3) of
			 section 212(a) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(a)), or deportable under paragraph (2) or (4) of
			 section 237(a) of such Act (8 U.S.C. 1227(a)), including any individual
			 culpable for a specified terrorist activity; or
			(2)a family member of an alien described in
			 paragraph (1).
			5.Evidence of deathFor purposes of this Act, the Secretary of
			 Homeland Security shall use the standards established under section 426 of the
			 Uniting and Strengthening America by Providing Appropriate Tools Required to
			 Intercept and Obstruct Terrorism (USA PATRIOT Act) Act of 2001 (115 Stat. 362)
			 in determining whether death occurred as a direct result of a specified
			 terrorist activity.
		6.Definitions
			(a)Application of
			 Immigration and Nationality Act
			 provisionsExcept as
			 otherwise specifically provided in this Act, the definitions used in the
			 Immigration and Nationality Act (8
			 U.S.C. 1101 et seq.), other than the definitions applicable exclusively to
			 title III of such Act, shall apply in the administration of this Act.
			(b)Specified terrorist activityFor purposes of this Act, the term
			 specified terrorist activity means any terrorist activity
			 conducted against the Government or the people of the United States on
			 September 11, 2001.
			
